LACOMBE, Circuit Judge.
I cannot see that the law as to jurisdiction is any better settled than it was when this court decided National Button Works v. Wade (C. C.) 72 Fed. 298. Whatever qualification of the broad statements of the opinion in Re Hohorst, 150 U. S. 659, 14 Sup. Ct 221. 37 L. Ed. 1211. was supposed to be found in Railroad Co. v. Gonzales, 151 U. S. 496, 14 Sup. Ct. 401, 38 L. Ed. 248, cannot any longer be accepted as settled, since In re Keasbey & Mattison Co., 160 U. S. 229, 16 Sup. Ct. 273, 40 L. Ed. 402. Within the language of the Hohorst opinion, this court has jurisdiction. Motion for preliminary injunction is granted.